THIGPEN, Judge,
concurring in result only.
I concur in the result reached by the majority; however, I do so for different reasons.
McLendon, supra, requires that the party seeking a change in custody must show that the change will materially promote the child’s best interest and welfare. It is my opinion that this requirement is paramount and is applicable even if there exists an agreement between the parties. In the instant case, it appears to me the McLendon requirement was satisfied. It is my opinion that if the agreement between the parties had not met the requirements of McLendon, supra, the agreement could not have been honored.